El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Se trata de un habeas corpus para que se permita al peticionario permanecer en libertad mediante la prestación de fianza.
El peticionario fue encarcelado, bajo el cargo de asesi-nato, por el Fiscal de Distrito de San Juan, y alega que su prisión es ilegal porque viola el derecho constitucional del peticionario de poder estar en libertad provisional prestando una fianza, no existiendo en su contra una prueba que sea evidente o que levante una presunción grande de su culpa.
El acto fue expedido y después de oída la prueba, la corte inferior declaró con lugar la petición y ordenó la li-bertad del acusado, previa prestación de una fianza de cinco mil dólares.
No conforme el Fiscal, apeló de la resolución de la corte inferior.
Entre otras declaraciones se produjo la del testigo José Soto Méndez, que dice:
"Que allá como entre las ocho y las nueve de la noche del 20 de enero de 1927, se encontraba en la calle Cortijo esquina a la tienda el Encanto, de Santurce, del Municipio de San Juan, el indi-viduo Florentino Rodríguez, que estaba recostado en' la esquina con las manos hacia atrás; que el declarante estaba en un restaurant que se llama la Linterna Roja tomándome un pocilio de café y al levantarme a pagar el pocilio vi que el acusado Florentino Rodrí-guez estaba en las condiciones que antes he dicho; que después de pagar vi que el señor Ramón Arméstica, que tiene un ventorrillo allí al lado, iba en dirección hacia su ventorrillo y pasó tranquila-mente por frente al acusado Florentino Rodríguez; que entonces vi cuando el acusado Florentino Rodríguez lo empujó con la mano sin que mediara palabras entre ninguno de los dos, y al mismo tiempo levantó un palo o un hierro y le dió dos tubazos por la ca-*562beza, lanzándolo al suelo boca arriba; y estando en el suelo volvió a pegarle otro tubazo por la caja del pecho; que Ramón Arméstiea el agredido después de estos tres tubazos y estando casi muerto en el suelo, el acusado Florentino Rodríguez levantó otra vez el tubo para volverle a agredir y entonces corrimos don Arturo, el decla-rante y otras personas y el señor don Arturo le quitó el tubo; que en ningún momento hubo palabras entre el acusado y el difunto Ramón Arméstiea; que el tubo que se le presenta es éste. .
Se produjeron, además, las declaraciones de los testigos José Baurín y Gumersindo Ramos. Baurín no fue testigo presencial de los hechos, pero Ramos confirma en lo subs-tancial la de José Soto Méndez.
Parece casi inútil decir que basta la lectura de la de-claración de José Soto Méndez para calificar el cargo que se ha formulado al acusado de un asesinato en primer grado. No se infiere nada que indique que existiera provocación al-guna por parte del interfecto Arméstiea y sí la voluntaria, premeditada y deliberada intención del acusado de matar a su víctima. En el caso de El Pueblo v. Ortiz, 18 D.P.R. 833, se dijo por esta corte:
"Para que exista el mencionado delito, basta, de acuerdo con nuestros estatutos, entre otros casos, con que voluntaria, deliberada y premeditadamente se haya causado una muerte ilegal, y todos estos requisitos aparecen de la prueba que hemos examinado. La deliberación y premeditación dependen de las circunstancias del caso, y el hecho de apuntar y disparar un arma de fuego contra una persona y matarla, es bastante para que exista la premedita-ción y deliberación sin que obste a ello la rapidez con que el acto se haya realizado."
El peticionario sostiene, sin embargo, que en el presente caso no se trata de un revólver, de un arma mortífera per se y sí de un instrumento con el cual el acusado no tuvo más intención que producir un fuerte golpe y no causar la muerte del interfecto. Pero la intención, si bien es una condición mental, se manifiesta por las circunstancias relacionadas con el delito, y en este caso, además de lo *563expresado por los testigos, la autopsia demostró que uno de los golpes que descargó el acusado a Arméstica fué tan. tremendo que le causó la fractura del cráneo en una ex-tensión que partió de la región parietal y transversalmente siguió una línea hacia abajo que atravesó la fosa anterior llegando a la base. Ramón Arméstica falleció por hemo-rragia de la arteria meníngea a consecuencia de la fractura. La intención del acusado de matar con premeditación y de-liberación está demostrada por las circunstancias en que realizó los hechos, y aun si su intención no fué querer las consecuencias que tuvieron tales hechos, en nada influye en la calificación del delito. Ex parte Caballero, 36 D.P.R. 67.
Por las razones expuestas, debe revocarse la resolución apelada y ordenarse la prisión del acusado sin fianza, no debiendo entenderse, sin embargo, que la apreciación que hemos hecho de la prueba prejuzgue el caso en sus méritos.
El Juez Asociado Sr. Wolf no intervino.